Citation Nr: 1819881	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  11-33 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for obstructive sleep apnea, to include asthma and sarcoidosis.

2. Entitlement to a compensable evaluation for status-post right inguinal herniorrhaphy, to include an associated scar.

3. Entitlement to an evaluation in excess of 10 percent for chronic low back strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from September 1987 to June 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

A hearing was held in January 2018 at the VA Central Office in Washington, D.C. before the undersigned Veterans Law Judge who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The issue of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities, was raised during the January 2018 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

The Veteran seeks increased ratings for obstructive sleep apnea, to include asthma and sarcoidosis; status-post right inguinal herniorrhaphy, to include an associated scar; and chronic low back strain.

During his January 2018 hearing before the Board, the Veteran reported that most of his treatment has been with private provider J.H.F.P. since 2010.  He testified that he had upcoming appointments related to his service-connected disabilities and asked the Board to postpone adjudication of his claim for 60 days to allow him time to submit records.  After his hearing, he submitted treatment records from J.H.F.P. dated in 2017; however, none of the records are dated subsequent to the hearing.  Since the Veteran's treatment has primarily been with J.H.F.P. since 2010 and since the only available records from this facility are dated in 2017, the Board finds that a remand is necessary to ensure that all treatment records have been obtained for review.

Additionally, the Veteran reported that he has been treated at the Glen Burnie VA CVOC.  Records from this facility have not been obtained.  Therefore, on remand the AOJ must ensure that all treatment records from this facility have been associated with the claims file for review.

Regarding obstructive sleep apnea, to include asthma and sarcoidosis, the Veteran has not had a VA examination since September 2008.  During the Board hearing, he indicated that his symptoms have fluctuated over the years.  Accordingly, a remand is necessary to schedule a VA examination to determine the current severity of his sleep apnea.

During his hearing, the Veteran asked the Board to consider assigning a separate rating for asthma and sarcoidosis rather than lumping the disabilities with his sleep apnea rating.  It appears that a separate 10 percent rating for sarcoidosis with mild intermittent asthma may have been granted in an October 2008 rating decision; however, it does not appear that this rating decision was mailed to the Veteran or acknowledged in future adjudications.  On remand, the AOJ must review this rating decision and clarify whether it is valid and if so, determine whether an increased rating has been warranted for sarcoidosis with mild asthma at any time during the pendency of the appeal.  If the rating decision is not valid, the AOJ must undertake any appropriate development to determine whether a separate rating is warranted for sarcoidosis and/or asthma.

Regarding status-post right inguinal herniorrhaphy, to include an associated scar, the Veteran testified that his condition had been worsening and indicated that he had medical appointments scheduled to assess it.  Given the foregoing, the Veteran should be scheduled for VA examination to determine the current nature and severity of his service-connected status-post right inguinal herniorrhaphy, to include an associated scar.

Finally, regarding low back strain, the Veteran indicated that he had back surgery in July 2017.  See Transcript at 16.  Surgical notes from J.H.F.P. are of record.  Since the Veteran's most recent VA examination was conducted in March 2011 and since he has had surgery since that time, a remand is necessary to schedule a VA examination to determine the current severity of his low back disability.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the electronic claims file updated VA treatment records, if any, to include records from the Glen Burnie VA CVOC. All attempts to obtain records must be documented in the claims file.

2. Ask the Veteran to provide the appropriate authorization and release form for J.H.F.P. and attempt to obtain outstanding treatment records from this provider, if any.  All attempts to obtain records must be documented in the claims file.  If records cannot be obtained, notify the Veteran and inform him that he may obtain and submit the records on his behalf.

3. Then, schedule the Veteran for a VA examination to determine the current severity of the Veteran's sleep apnea with asthma and sarcoidosis.  The examiner must be provided access to the electronic claims file and indicate review of the file in the examination report.

All testing necessary to assess the severity of the Veteran's sleep apnea, asthma, and sarcoidosis must be completed.  All clinical findings and symptoms must be documented in detail.

4. Schedule the Veteran for a VA examination to determine the current severity of his status-post right inguinal herniorrhaphy, to include an associated scar.  The examiner must be provided access to the electronic claims file and indicate review of the file in the examination report.

All testing necessary to assess the severity of the Veteran's disability, to include the scar, must be completed.  All clinical findings and symptoms must be documented in detail.

5. Schedule the Veteran for a VA examination to determine the current severity of his chronic low back strain.  The examiner must be provided access to the electronic claims file and indicate review of the file in the examination report.

Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The orthopedic examination should measure both active and passive range of motion and in weight bearing and non-weight bearing, as well as record any neurologic manifestations.  This should include an examination to determine all neurological abnormalities that result from the Veteran's back disability.

a. The examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present. 

b. The examiner should report on whether there is functional loss due to limited strength, speed, coordination, or endurance. 

c. The examiner should also estimate any additional loss of function during periods of flare-up and when used repeatedly over a period of time, expressed in degrees of lost motion.  Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner. 

d. If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

e. The examiner is asked to estimate any additional loss of function during periods of flare-up and when used repeatedly over a period of time, expressed in degrees of lost motion that would have been present at the time of the prior examination in November 2010.  If this cannot be done, the examiner should explain why and further indicate how far back in time the current findings could be deemed relevant. 

f. The examiner should also note any neurological impairment associated with the lumbar spine disability.  The severity of any associated disability, including that of the left and right lower extremities, should be noted.

g. The examiner should provide a full description of the effects the back disability and any neurological impairment have had on the Veteran's ordinary activities over the course of the appeal period, if any. 

h. If the examiner cannot provide an opinion without resorting to speculation, he or she should explain whether the inability to provide the needed opinion is due to the need for additional evidence; the limits of current medical knowledge; or the limits of the examiner's medical knowledge.

6. Thereafter, determine whether the October 2008 rating decision granting a separate rating for sarcoidosis with mild intermittent asthma is valid and if so, determine whether an increased rating has been warranted for sarcoidosis with mild intermittent asthma at any time during the pendency of the appeal.  If it is not valid, determine whether a separate rating for sarcoidosis and/or asthma has been warranted at any time during the pendency of the claim.  Conduct any additional development necessary to render these findings.

7. Then, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






